                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.
                                                     Case No.: 4:19-CR-00019-CDL-MSH-1
 DONALD MCFALL



                        ORDER ON MOTION FOR CONTINUANCE

       Defendant Donald McFall, has moved the Court to continue the pre-trial conference of his

case, presently scheduled for July 2, 2019, and to continue the trial until the September 2019 term.

The Government does not oppose this motion. Defendant was arraigned on May 30, 2019, and is

currently in custody. Counsel needs additional time to review voluminous discovery, investigate

the charge and complete research. Counsel for Mr. McFall needs to discuss possible motions, plea

resolutions, or trial stipulations with the government once counsel is able to complete

investigation, legal research, and review all matters with the defendant. The Court finds that it is

in the interests of justice to allow the continuance for additional time to allow the parties to

complete a thorough investigation and to explore possible plea negotiations and this interest

outweighs the interest of the Defendant and the public in a speedy trial. Failure to grant a

continuance would deny counsel reasonable time for effective preparation and could result in a

miscarriage of justice.      Accordingly, Defendant’s Motion for Continuance [Doc. 22] is

GRANTED, and it is hereby ordered that this case shall be continued to the September trial term.

The delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. ' 3161.

                          It is SO ORDERED, this 20th day of June 2019.



                                              s/Clay D. Land
                                              HONORABLE CLAY D. LAND
                                              CHIEF JUDGE
UNITED STATES DISTRICT COURT
